DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 10/13/20 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a component” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (CN 107102144 A) in view of Li Chong (CN 111435136 A) (hereinafter: “Chong”).
Regarding claim 1, Zheng et al discloses an apparatus for quickly displaying zika virus NS1 protein, with which a user directly reads a fluorescent light qualitatively instead of using electronic sensors (see translation, section “summary of the invention”, paragraph starts by “The invention solves the technical problem …. and absorbent paper orderly overlapped”), said fluorescent light is excited from a fluorescent source in a site of interest of a target assay, said apparatus comprising an excitation light source for generating an excitation light for exciting said fluorescent source of said target assay to generate said fluorescent light (see translation, embodiment 4, section 6 “The test paper strip, started by “The invention uses ….to Zika NS1 protein”).
Zheng et al does not explicitly teach that the device can be used for fast detecting coronavirus instead of Zika virus NS1 protein; however, such the feature is known in the art as taught by Chong.
Chong, from the same field of endeavor, discloses a time-resolved fluorescence immunoassay kit for detecting novel coronavirus (see abstract of the translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Zheng et to detect coronavirus instead of Zika virus as taught by Chong because the device would function in the same manner.
Zheng et al does not teach the limitation “a component for accurately transmitting said excitation light and said fluorescent light with less reflection, a component for consistent detecting of said fluorescent source by bare eyes with minimal health risks, and a user control system for turning on and turning off said excitation light source”. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Zheng et al a component (i.e., program) and a user control system for turning on and turning off the excitation light source of Zheng et al because this is a known way to turn on and off of a light source when the device is in used or not in used.
Regarding claim 6, Zheng et al teaches that the excitation light source having the wavelength from 400nm to 525nm (see translation, summary of the invention, starting “fluorescent quantitate ….400-750nm”).
Zheng et al does not teach the use of two UV-C LED lights, each of said UV-C LED lights is of 365 nm frequency and 0.5 Watts power. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the light source of Zheng et al by two UV-C LED lights, each of said UV-C LED lights is of 365 nm frequency and 0.5 Watts power whichever suitable for the device. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 8-10, Zheng et al does not teach the arrangement of the excitation light source; for example, the excitation light source is arranged at 45 degrees and 10mm distance with respect to the target assay so that it is not directly exposed or imposing any strong reflection into said user’s eyes for safety and sensitivity concerns and the light sources are installed in an arrangement such that said excitation light primarily illuminates said site of interest of said target assay. However, it would have been obvious to one having ordinary skill in the art to rearrange the excitation light source so that it is not directly exposed or imposing any strong reflection into said user’s eyes for safety and sensitivity concerns and the light sources are installed in an arrangement such that said excitation light primarily illuminates said site of interest of said target assay, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim(s) 2-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al and Chong as applied to claims 1, 6, 8-10 above, and further in view of Johnson (2019/0381499).
Regarding claim 2,  FIG. 1 of Zheng et al teaches that the fluorescent quantitive immunity-chromatography test strip for quickly detecting zika virus NS1 protein, comprising a bottom plate 5, the bottom plate 5 is provided with a sample pad 1, a bonding pad 2, 3 and absorbent paper 4, and the sample pad 1 and the bonding pad 2, 3 and absorbent paper 4 are orderly overlapped; goat anti-chicken antibody Zika NS1 protein monoclonal antibody and fluorescent micro-sphere mark containing fluorescent micro-sphere mark 2 on the bonding pad.
Zheng et al does not teach the use of a semi-closed chamber as a backbone to contain all other components, wherein said chamber is made of impermeable materials that can shield light transmission channels from suspending particles and environmental light noises; however, such the features are known in the art as taught by Johnson.
Johnson discloses a blood metering device for collecting blood sample; the device includes a backbone 203 provides a location for the sample collection port 102, as formed from an inlay part 252. A plunger rack 202 is also supported by the backbone 203. The backbone 203 may further include a ribbed section 230 to support a desiccant tablet (not shown in FIG. 3) to further dry the collected sample. The backbone 203 may also have tines at an end that provide a ratcheting closure 240, which is activated when the two housing pieces 101-A, 101-B are pushed together (see figure 3 A below).

    PNG
    media_image1.png
    634
    760
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Zheng et al a test housing having a backbone as taught by Johnson for the purpose of supporting the test sample as suggested by Johnson (par. [0043]).
	Regarding claim 3, Johnson does not explicitly teach that the backbone is made of a color to better contrast said fluorescent light. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to choose the material of the backbone, for example, backbone is made of a color whichever suitable for the device.
	Regarding claims 4; Johnson teaches that the test strip is inserted into the housing (i.e., docking space) so that it is secured in the housing for shipping or reading (par. [0053], [0083] and figure 3B). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Zheng et al a test housing having a docking space as taught by Johnson for the purpose of supporting the test sample as suggested by Johnson (par. [0043]).
Regarding claim 5, Johnson does not teach that the chamber is made of PVC. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to choose the material of the chamber, for example, chamber is made of PVC whichever suitable for the device.
Regarding claim 11, the combination of Zheng et al, Chong and Johnson disclose all the feature of the present invention except the use of a power button for turning on the apparatus. However, the examiner take the Official notice that using a button for turning ON and OFF of a test device is well known in the art and it would have been obvious to one having ordinary skill in the art to include in the device of Zheng, Chong and Johnson a power button for turning ON and OFF of the excitation light source because this is a known way for controlling the power of the device when it is in use or not in use.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2877                                                                                                                  October 18, 2022